

115 S2915 IS: Protect Our Workers from Exploitation and Retaliation Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2915IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Menendez (for himself, Mr. Blumenthal, Mr. Sanders, Ms. Cortez Masto, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo protect alien victims of crime or serious labor or employment violations from removal from the
			 United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect Our Workers from Exploitation and Retaliation Act or the POWER Act. 2.Protection of victims of crime or serious labor and employment violations (a)Availability of U visasSection 101(a)(15)(U) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)) is amended—
 (1)in clause (i)— (A)by amending subclause (I) to read as follows:
						
 (I)the alien— (aa)has suffered substantial abuse or harm as a result of having been a victim of criminal activity described in clause (iii);
 (bb)has suffered substantial abuse or harm relating to a labor or employment violation described in clause (iv);
 (cc)(AA)is a victim of criminal activity described in clause (iii); and (BB)would suffer extreme hardship on removal from the United States; or
 (dd)(AA)has suffered a labor or employment violation described in clause (iv); and (BB)would suffer extreme hardship on removal from the United States;;
 (B)in subclause (II)— (i)by striking concerning and all that follows through the semicolon at the end and inserting “relating to, as applicable—
							
 (aa)criminal activity described in clause (iii); or (bb)the labor or employment violation described in clause (iv);;
 (C)by amending subclause (III) to read as follows:  (III)with respect to the investigation or prosecution of criminal activity described in clause (iii) or the investigation, prosecution, or pursuit of civil remedies relating to the labor or employment violation described in clause (iv), as applicable, the alien (or in the case of an alien child under the age of 16, the parent, guardian, or next friend of the alien) has been helpful, is being helpful, or is likely to be helpful to—
 (aa)a Federal, State, or local law enforcement official; (bb)a Federal, State, or local prosecutor;
 (cc)a Federal, State, or local judge; (dd)the Secretary of Homeland Security;
 (ee)the Equal Employment Opportunity Commission;
 (ff)the Secretary of Labor; (gg)the National Labor Relations Board; or
 (hh)any other Federal, State, or local authority; and; and (D)in subclause (IV), by inserting before the semicolon at the end or a workplace claim (as defined in section 274A(e)(10)(C)(iii)(II)) resulted from the labor or employment violation described in clause (iv), as applicable;
 (2)in clause (ii)(II), by striking and at the end; (3)by moving clause (iii) 2 ems to the left;
 (4)in clause (iii), by striking or at the end and inserting and; and (5)by adding at the end the following:
					
 (iv)a labor or employment violation described in this clause is a violation— (I)that results in the filing of a bona fide workplace claim (as defined in section 274A(e)(10)(C)(iii)(II))—
 (aa)by an alien; (bb)for which an alien is a material witness; or
 (cc)in the investigation of which an alien is likely to be helpful; and (II)with respect to which an alien reasonably fears, has been threatened with, or has been the victim of, an action involving force, physical restraint, retaliation, or abuse of the immigration or other legal process against the alien or any other person by an employer relating to—
 (aa)an act underlying such workplace claim; or (bb)the filing of such workplace claim; or.
 (b)Temporary protection from removalNotwithstanding any other provision of law, the Secretary of Homeland Security may allow an alien to temporarily remain in the United States and grant the alien employment authorization if the Secretary determines that the alien—
 (1)has filed for relief under section 101(a)(15)(U) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)); or
 (2)(A)has filed, or is a material witness for, a bona fide workplace claim (as defined in section 274A(e)(10)(B)(iii)(II) of that Act); and
 (B)with respect to the investigation, prosecution, or pursuit of a civil remedy relating to the workplace claim, has been helpful, is being helpful, or is likely to be helpful to—
 (i)a Federal, State, or local law enforcement official; (ii)a Federal, State, or local prosecutor;
 (iii)a Federal, State, or local judge; (iv)the Secretary of Homeland Security;
 (v)the Equal Employment Opportunity Commission; (vi)the Secretary of Labor;
 (vii)the National Labor Relations Board; or (viii)any other Federal, State, or local authority.
 (c)Conforming amendmentsSection 214(p) of the Immigration and Nationality Act (8 U.S.C. 1184(p)) is amended— (1)in paragraph (1)—
 (A)in the paragraph heading, by striking for section 101(a)(15)(u) visas; (B)in the first sentence, by inserting or investigating, prosecuting, or seeking a civil remedy relating to a labor or employment violation described in section 101(a)(15)(U)(iv) before the period at the end; and
 (C)in the third sentence, by inserting or the investigation, prosecution, or pursuit of a civil remedy relating to a labor or employment violation described in section 101(a)(15)(U)(iv), as applicable before the period at the end;
 (2)in paragraph (2)(A), by striking 10,000 and inserting 30,000; and (3)in paragraph (6), in the first sentence—
 (A)by inserting or investigating, prosecuting, or seeking a civil remedy relating to a labor or employment violation described in section 101(a)(15)(U)(iv), as applicable after described in section 101(a)(15)(U)(iii); and
 (B)by inserting or labor or employment violation after prosecution of such criminal activity. (d)Adjustment of statusSection 245(m)(1) of the Immigration and Nationality Act (8 U.S.C. 1255(m)(1)) is amended, in the matter preceding subparagraph (A), by inserting or an investigation or prosecution of a labor or employment violation, as applicable after prosecution.
 (e)Change of nonimmigrant classificationSection 384(a)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367(a)(1)) is amended—
 (1)in subparagraph (E), by striking physical or mental abuse and the criminal activity and inserting abuse and the criminal activity or labor or employment violation; (2)in subparagraph (F), by striking the comma at the end and inserting , or; and
 (3)by inserting after subparagraph (F) the following:  (G)the alien’s employer,.
				3.Labor enforcement actions
 (a)Removal proceedingsSection 239(e) of the Immigration and Nationality Act (8 U.S.C. 1229(e)) is amended— (1)in paragraph (1)—
 (A)by striking In cases where and inserting If; and (B)by inserting or as a result of information provided to the Secretary of Homeland Security in retaliation against an individual for exercising or attempting to exercise his or her employment rights or other legal rights after paragraph (2); and
 (2)in paragraph (2), by adding at the end the following:  (C)At a facility with respect to which a workplace claim (as defined in section 274A(e)(10)(B)(iv)) has been filed or is contemporaneously filed..
 (b)Unlawful employment of aliensSection 274A(e) of the Immigration and Nationality Act (8 U.S.C. 1324a(e)) is amended by adding at the end the following:
				
					(10)Conduct in enforcement actions
 (A)Enforcement actionIf the Secretary of Homeland Security undertakes an enforcement action at a facility with respect to which a workplace claim has been filed or is contemporaneously filed or as a result of information provided to the Secretary in retaliation against an individual for exercising his or her rights relating to a workplace claim, the Secretary shall ensure that—
 (i)any alien arrested or detained who is necessary for the investigation or prosecution of a labor or employment violation, as described in clause (iv) of subparagraph (U) of section 101(a)(15), or a criminal activity, as described in subparagraph (T) or clause (iii) of subparagraph (U) of that section, is not removed from the United States until a date that is after the date on which the Secretary—
 (I)notifies the appropriate law enforcement agency with jurisdiction over such labor or employment violation or criminal activity; and
 (II)provides such agency with the opportunity to interview such alien; and (ii)an alien entitled to a stay of removal or an abeyance of removal proceedings under this section is not removed.
							(B)Stay of removal or abeyance of removal proceedings
 (i)In generalExcept as provided in clause (ii), an alien against whom removal proceedings have been initiated under chapter 4 of title II shall be entitled to a stay of removal or an abeyance of removal proceedings and employment authorization if the alien—
 (I)has filed a workplace claim;
 (II)is a material witness in any pending or anticipated proceeding relating to a bona fide workplace claim; or
 (III)has filed an application for relief under section 101(a)(15)(U).
 (ii)ExceptionClause (i) shall not apply with respect to an alien if the Secretary establishes, by a preponderance of the evidence in a proceeding before the immigration judge presiding over such alien’s removal hearing, that—
 (I)the alien has been convicted of a felony; or (II)the workplace claim was filed in bad faith with the intent to delay or avoid the removal of the alien.
								(iii)Duration
 (I)In generalAny stay of removal or abeyance of removal proceedings and employment authorization issued pursuant to clause (i) shall remain valid until the date on which the workplace claim is resolved or relief under section 101(a)(15)(U) is denied after exhaustion of any administrative appeal, as applicable.
 (II)ExtensionThe Secretary of Homeland Security may extend a stay of removal or an abeyance of removal proceedings for a period of not longer than 3 years if the Secretary determines that—
 (aa)such relief would enable the alien asserting a workplace claim to pursue the claim to resolution; (bb)the deterrent goals of any law underlying a workplace claim would be served; or
 (cc)such extension would otherwise further the interests of justice. (iv)DefinitionsIn this paragraph:
 (I)Material witnessThe term material witness means an individual who presents a declaration from an attorney investigating, prosecuting, or defending a workplace claim or the presiding officer overseeing the workplace claim that attests that, to the best of the knowledge and belief of the declarant, reasonable cause exists to believe that the testimony of the individual will be relevant to the outcome of the workplace claim.
 (II)Workplace claimThe term workplace claim means any written or oral claim, charge, complaint, or grievance relating to the violation of applicable Federal, State, or local labor laws (including laws relating to wages and hours, labor relations, family and medical leave, occupational health and safety, civil rights, and nondiscrimination) that is filed with or communicated or submitted to—
 (aa)an employer; (bb)a Federal, State, or local—
 (AA)agency; or (BB)court; or
 (cc)an employee representative.. 